                          Case 1:20-cv-06666-GHW Document 14 Filed 12/07/20 Page 1 of 1
                                                                                                       108-26 64th Avenue, Second Floor
                                                                                                       Forest Hills, NY 11375
                                                                                                       Tel.: 929.324.0717

           Mars Khaimov Law, PLLC                                                                      E-mail: marskhaimovlaw@gmail.com




                                                                                                        December 7, 2020

               VIA ECF                                                                               USDC SDNY
                                                                                                     DOCUMENT
               Hon. Judge Woods
                                                                                                     ELECTRONICALLY FILED
               United States District Judge                                                          DOC #:
               Southern District of New York                                                         DATE FILED: 12/7/2020
               500 Pearl Square
                                                                                       MEMORANDUM ENDORSED
               New York, NY 10007

               Re: Paguada v. As Seen on TV DE, LLC, Civil Action No. 1:20-cv-06666-GHW

                        Dear Judge Woods,

                       The undersigned represents Plaintiff Josue Paguada (hereinafter “Plaintiff”) in the
               above-referenced matter.
                       The initial conference for this matter is set for December 9, 2020 at 11:00 a.m. It is now
               December 7, 2020 and Defendant has yet to appear in this case. By way of background, Plaintiff
               filed an Amended Complaint on September 14, 2020 and has made multiple service attempts at
               numerous locations without success. Counsel for Plaintiff is in contact with the process server
               to determine the correct address at which to serve Defendant.
                       In light of the above, Counsel for Plaintiff requests that the upcoming Conference be
               adjourned as well as an additional 30 days in which to file an Affidavit of Service with the Court.

                        Thank you for your time and consideration of the above request.



                                                                                                      /s/Mars Khaimov
                                                                                                      Mars Khaimov, Esq., Principal
                                                                                                      Mars Khaimov Law, PLLC
Application granted in part and denied in part. The initial pretrial conference scheduled for December 9, 2020 is adjourned to January 13, 2021 at
3:00 p.m. The conference will take place by telephone. The parties are directed to the Court's Emergency Rules in Light of COVID-19, which are
available on the Court's web page, for the dial-in number and access code and other relevant information. The parties are specifically directed to
comply with Rule 2(C) of those rules. The joint status letter and proposed case management plan referenced in the Court's August 24, 2020 order,
Dkt. No. 5, are due no later than January 6, 2021. This order does not affect the deadline for service of process.

Counsel for Plaintiff is directed to serve this order on Defendant and to retain proof of service.

SO ORDERED.
Dated: December 7, 2020
                                                                  _____________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge
